Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2013

                                      No. 04-13-00174-CV

                             IN THE INTEREST OF L.H., a child

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-PA-00997
                            Honorable Dick Alcala, Judge Presiding

                                            ORDER

        In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that no costs shall be assessed
against Appellant in relation to this appeal because he qualifies as an indigent under TEX. R. APP.
P. 20.

       It is so ORDERED on July 17, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2013.


                                                 _____________________________
                                                 Keith E. Hottle, Clerk